Citation Nr: 1810027	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, including arthritis and left hip replacement.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this claim in July 2015 and June 2016 for further development.  It denied the claim in a December 2016 decision.  In an August 2017, decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2016 decision, reversing the Board's determination that the presumption of soundness had been rebutted, and remanding the matter for readjudication.  

The Veteran and his brother testified at a hearing before a Veterans Law Judge (VLJ) in March 2015.  The VLJ who presided at that hearing is no longer at the Board.  The Veteran was provided an opportunity to appear at another hearing.  He expressed his wish not to appear at another Board hearing, as reflected in September 2017 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left hip arthritis and hip replacement is linked to injury or disease incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for left hip arthritis and replacement are met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected, unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 



II. Analysis

The record shows that the Veteran has been diagnosed with left hip osteoarthritis, for which he underwent a total left hip replacement in 2002.  A left hip head excision secondary to osteomyelitis was performed in 2009, and the Veteran consequently has loss of the left femur head articulating with the left hip.  See May 2010 VA Examination Report.  A current disability is established.  

The Veteran incurred a left hip injury and pathology during active service.  The March 1959 enlistment examination report shows that no abnormality of the hip was noted on clinical evaluation.  The Veteran's lower extremities were evaluated as normal.  The service treatment records show that he initially reported trouble with his left hip in May 1959.  He stated in this regard that over the past three or four weeks his left leg would occasionally become limp, and it felt like there was something wrong with his hip.  

A June 1959 orthopedic clinic consultation report reflects that the Veteran related that he sustained trauma to the left hip prior to service in an automobile accident.  He was not admitted to the hospital, but the hip became extremely sore and he limped on it for about three months.  It then became "quiescent."  He stated that in basic training he fell from a height onto his hip, and since that time experienced aching pain.  An X-ray study did not show any abnormality.  However, he had ongoing pain and limited range of motion on examination.  The clinician found that although X-rays of the hip were negative, the Veteran had mild arthritic complaints related to old trauma of the hip.  The clinician also observed that the Veteran possibly had osteochondroma of the hip.  The clinician noted that while this pathology was not then evident on X-ray, it might become apparent with the passage of time, as the osteocartilaginous bodies became calcified.  The prime impression was of a traumatic mild arthritis with restriction in hip motion.  

The Veteran underwent a number of physical therapy treatments during service from June 1959 to July 1959, with continued difficulty with resistive hip exercises.  The January 1960 separation examination report reflects that no abnormality of the hip was noted on clinical evaluation.  However, the report states that the Veteran had periodically painful joints. 

In its August 2017 decision, the Court reversed the Board's determination that the presumption of soundness had been rebutted with clear and unmistakable evidence that the Veteran's left hip condition existed prior to service and was not aggravated by service.  See 38 U.S.C. § 1111 (West 2012); 38 C.F.R. § 3.304 (2017).  Accordingly, pursuant to the Court's decision, the Board finds that the Veteran's left hip symptoms and the findings regarding mild arthritis due to trauma are service incurred, notwithstanding the pre-service injury. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that there is a link or nexus between the Veteran's current left hip disability and the disease or injury incurred in service.  The earliest documentation of left hip problems after service separation are August 2001 private treatment records showing that the Veteran reported left hip pain for the past three months after a fall.  X-rays dated in September 2001 revealed severe osteoarthritis of the left hip.  

At the March 2015 Board hearing, the Veteran testified that his left hip pain continued off and on following service separation, but he did not find it severe enough to seek treatment for many years.  

There are two medical opinions of record supporting a link to active service.  In a March 2009 treatment record, the Veteran's treating physician wrote that the Veteran's in-service injury was likely the "under injury" for his current left hip arthritis.  In a November 2015 VA examination report, the examiner opined that there was a nexus between the Veteran's left hip arthritis/left hip replacement and the left hip condition he had during service.  

The May 2010, February 2016, and August 2016 negative VA medical opinions do not outweigh the positive medical opinions regarding the issue of a nexus to service.  To the extent they are based on the conclusion that the Veteran had a pre-existing left hip condition that was not aggravated by service, such conclusion must be disregarded, as discussed above.  To the extent they are based on a finding that the Veteran's left hip arthritis is nevertheless more likely related to the pre-service injury than to service, no adequate explanation was provided.  In this regard, because the Veteran's left hip must be presumed sound at entry, the impression of traumatic arthritis during service, and the Veteran's symptoms during service, are found to be service incurred.  To the extent the opinions are based on the Veteran's post-service fall in 2001, an adequate explanation was not provided as to why such an injury would by itself result in "severe osteoarthritis" in a matter of months, which seems implausible on its face, and without accounting for the prior injury and symptoms.  To the extent the opinions are based on the Veteran's history of substantial alcohol use, as documented in the treatment records, which has also been cited as a cause of his left hip arthritis (as found in an October 2001 VA treatment record, and in the VA medical opinions), an adequate explanation was not provided as to why this potential cause was more likely than the Veteran's in-service injury and hip complaints at the time.  This conclusion does not account for the striking coincidence that alcohol use would be a cause of arthritis in the same area that the Veteran injured in service, and for which the impression at the time was traumatic arthritis.  While alcohol may have been an aggravating factor, such does not preclude a link to the injury and symptoms that occurred in service for purposes of establishing service connection. 

The August 2016 VA medical opinion also discusses medical principles that actually support service connection, and yet which the examiner does not account for in the ultimate conclusion reached.  Specifically, the opinion explains that post-traumatic arthritis is caused by the wearing out of a joint that has been injured, and can develop many years after the initial injury.  It further states that an injured joint is about seven times more likely than an uninjured joint to become arthritic, even if the injury is properly treated.  The examiner noted that generally arthritic pain develops gradually over time, although sudden onset is also possible.  The examiner did not account for these stated medical principles in citing to the absence of a diagnosis for over forty years after service as one of the reasons in support of the negative opinion.  

Accordingly, the probative weight of the VA medical opinions finding against a relationship to service is discounted.  Thus, they do not outweigh the positive opinions in support of the claim.  

When the medical principles discussed in the August 2016 VA examination report are considered in conjunction with the June 1959 orthopedic consultation report during service, the lapse in time between service separation and the first documented post-service X-ray diagnosis of arthritis does not seem problematic, but rather consistent with such principles.  In the June 1959 report, the clinician acknowledged that the X-ray study at the time did not show arthritis, but nevertheless diagnosed traumatic arthritis, and observed that the Veteran may have osteochondroma of the hip that was not then evident on imaging, but would eventually become apparent with the passage of time, as the osteocartilaginous bodies became calcified.  In discussing this record, the August 2016 VA opinion explains that osteocartilaginous bodies would ultimately result in synovial chondromatosis, which causes osteoarthritis.  

The discussion in the August 2016 VA medical opinion regarding the gradual development of arthritis and arthritic symptoms following injury, which the examiner stated may not develop until many years following the injury, the examiner's statement that an injured joint is much more likely to develop arthritis than an uninjured joint, and the June 1959 orthopedic consultation report reflecting an impression of traumatic arthritis and noting that the Veteran may have pathology of the left hip that would only later become evident on X-ray, and which the August 2016 VA examiner stated was a cause of osteoarthritis, all support the notion that the many years that elapsed between service and the Veteran's post-service diagnosis of arthritis does not weigh against a relationship to service, but rather seems in keeping with the above findings.  

Accordingly, based on the positive nexus opinions, and resolving reasonable doubt in favor of the Veteran, service connection is established.  See 38 C.F.R. §§ 3.102; see also 3.303(a) and (d); Holton, 557 F.3d at 1366.  

The Board also notes that the Veteran's left hip pain of several months' duration during service, for which the clinical impression on examination was traumatic arthritis, and his report of intermittent left hip symptoms following separation, also supports service connection for osteoarthritis of the left hip as a chronic disease based on continuity of symptomatology, regardless of whether a medical nexus is otherwise shown.  See 38 C.F.R. § 3.303(b).  When continuity of symptomatology is established, and absent an intercurrent cause, service connection is warranted no matter how remote in time from service the chronic disease subsequently manifests.  See id.

In sum, service connection for disability of the left hip, including arthritis and left hip replacement, is granted. 


ORDER

Service connection for a left hip disability, including arthritis and left hip replacement, is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


